DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 08/18/2022.

Status of Claims
3.	Claims 1-5 and 7-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al (US 2010/0037253) in view of Barnes et al (US 7,945,573).

Regarding Claim 1, Sheehan discloses a method for inserting a content element in a real-time media stream, the method comprising receiving a set of features associated with a client device (see Para 9-10; Para 82; Para 93; Para 97; Para 105; such as a network platform receiving demographics or audience parameters associated with a client device of a user), wherein the set of features are received relative to a first signal indicating a geographic region selected for the client device (see Para 9-10; Para 82; Para 93; Para 101; the demographics is relative to a geographic location of a local network platform selected for the client device of a user); selecting the content element based on the set of features associated with the client device (see Para 14; Para 17; Para 27; Para 78; Para 81; Para 89; Para 93-94; Para 97; Para 100; such as select between asset options provided for use in network-wide delivery spots of the content stream (e.g., national feed) based on geographic and/or demographic values), wherein the content element is selected relative to a second signal for subscribing the client device to a control channel of the real-time media stream (see Para 17; Para 60; Para 75; Para 105; such as user subscribing to a particular channel currently viewed); inserting the content element in the real-time media stream to thereby produce a modified real-time media stream (see Para 17-18; Para 21; Para 27; Para 105; then inserting the selected asset into the spot to replace existing asset), wherein the content element is inserted in the real-time media stream relative to a third signal for subscribing the client device to the real-time media stream (see Para 22; Para 74; Para 105; such as inserting a replacement asset in the currently viewed real-time media stream relative to a selection of the real-time media stream), and wherein the first signal or the second signal is processed prior to the third signal (see Para 22; Para 105; such as the particular program is after the broadcast channel is selected); and communicating the modified real-time media stream to the client device (see Para 22; Para 100; Para 102; then communicating the modified media stream to the client device).
Sheehan is silent about determining that transcoding the content element for inserting in the real-time media stream is realizable without causing delay in delivering the real-time media stream to the client device, wherein an alternative content element is available to insert in the real-time media stream when transcoding the content element would cause delay in delivering the real-time media stream to the client device; transcoding the content element for subscribing the client device to the control channel.
In an analogous art, Barnes equally discloses determining that transcoding the content element for inserting in the real-time media stream is realizable without causing delay in delivering the real-time media stream to the client device (see Col 8 lines 33-48; Col 9 lines 41-50), wherein an alternative content element is available to insert in the real-time media stream when transcoding the content element would cause delay in delivering the real-time media stream to the client device (see Col 9 lines 51-67); transcoding the content element for subscribing the client device to the control channel (see Col 9 lines 41-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Sheehan to include determining that transcoding the content element for inserting in the real-time media stream is realizable without causing delay in delivering the real-time media stream to the client device, wherein an alternative content element is available to insert in the real-time media stream when transcoding the content element would cause delay in delivering the real-time media stream to the client device; transcoding the content element for subscribing the client device to the control channel, as taught by Barnes so that targeted advertisement for live streaming broadcast can be delivered just in time.

Regarding Claim 2, Sheehan further discloses prior to communicating the modified real- time media stream to the client device: receiving, from the client device, a request to subscribe to the real-time media stream, wherein the real-time media stream includes multiple splice points associated with positions that indicate cue-in or cue-out points, and wherein the content element is inserted in a splice point of the multiple splice points (see Para 6; Para 8; Para 11-13; Para 87).

Regarding Claim 3, Sheehan further discloses prior to communicating the modified media stream to the client device: receiving an indication of the geographic region selected from multiple geographic regions available for the client device (see Para 77; such as receiving an indication of a particular region among multiple different regions prior to replacing a national asset in the selected broadcast program), wherein the content element is selected from among multiple content elements designated for the selected geographic region (see Para 77; the target asset is selected from an asset package).

Regarding Claim 4, Sheehan in view of Barnes would disclose and render prior to communicating the modified media stream to the client device, storing the transcoded content element in a cache memory to be obvious (see Sheehan: Para 80; Para 99-100; Barnes: see Col 9 lines 41-67).

Regarding Claim 5, Sheehan further discloses the set of features associated with the client device comprises any of demographic information of a viewer of the real-time media stream (see Para 27; Para 97); an indication of a preference of the viewer; and an indication of a behavior of the viewer.

Regarding Claim 7, Sheehan further discloses selecting the content element comprises selecting the content element from among multiple content elements, wherein the multiple content elements are identified based on content of the real-time media stream (see Para 27; such as instructions contained in the broadcast media stream).

Regarding Claim 8, Sheehan further discloses the content element is an advertisement segment (see Para 7), the method further comprising selecting an ad-insertion service configured to insert the advertisement segment in the real-time media stream (see Para 7; Para 27).

Regarding Claim 9, Sheehan in view of Barnes would disclose and render selecting the content element comprises selecting the content element from a cache memory designated for the geographic region to be obvious (see Sheehan: Para 27; Para 64; Para 99-100; Barnes: see Col 9 lines 41-67).

Regarding Claim 10, Sheehan in view of Barnes would disclose and render the cache memory is pre-populated with multiple content elements selected for insertion in real-time media streams prior to the client device subscribing to the real-time media stream to be obvious (see Sheehan: Para 27; Para 99-100; Barnes: see Col 9 lines 41-67).

Regarding Claim 11, Sheehan discloses at least one computer-readable storage medium, excluding transitory signals (such as memory in a Digital STB) and carrying instructions, which, when executed by at least one data processor of a system (inherent in a DSTB), cause the system to receive a request to subscribe a client device to a real-time media stream, wherein the request is input to the client device by a prospective viewer of the real-time media stream (see Para 27; Para 105-106; such as a user select a broadcast program to watch); subscribe the client device to a control channel of a streaming service for the real- time media stream (see Para 68; Para 105; such as subscribe a channel to join targeted asset system, such as HDTV programming); select a content element from among multiple content elements based on demographic information of the prospective viewer (see Para 99-100; such as a targeted audience) and a geographic region of the client device (see Para 27; Para 93); Sheehan in view of Barnes  would disclose and render transcoding the selected content element; store the transcoded content element on a cache memory storage system of the geographic region; splicing the transcoded content element in the real-time media stream to thereby produce a modified media stream; and subscribe the client device to the modified media stream to be obvious (see Sheehan: Para 27; Para 64; Barnes: see Col 9 lines 41-67).
The amendment such as “…determining that transcoding the content element for inserting in the real-time media stream is realizable without causing delay in delivering the real-time media stream to the client device, wherein an alternative content element is available to insert in the real-time media stream when transcoding the content element would cause delay in delivering the real-time media stream to the client device” is also contained in claim 1, thus is rejected based on the same grounds as set forth for claim 1.

Regarding Claim 12, Sheehan in view of Barnes would disclose and render the system is caused to receive a request to subscribe another client device to another media stream; retrieve the transcoded content element from the cache memory; and splice the transcoded content element from the cache memory in the other media stream; and subscribe the other client device to the other media stream including the transcoded content element to be obvious (see Sheehan: Para 27; Para 99-100; Barnes: see Col 9 lines 41-67).

Regarding Claim 13, Sheehan further discloses the multiple content elements each include advertisement content managed by an advertisement service (see Para 7; Para 45).

Regarding Claim 14, Sheehan discloses a client device (see Fig. 2; Para 106; such as a customer premises equipment (CPE) 108; or a Digital STB) comprising a network interface; a display device; a decoder; a processor (see Para 65;); and a memory storing instructions that, when executed by the processor, cause the client device to communicate, using the network interface, a request to a subscription service for real-time streaming content captured in real-time (see Para 64; Para 105-106; such as watching HDTV programming); communicate, using the network interface, demographic information of a user of the client device (see Para 73; Para 97; Para 105); receive, using the network interface, an encoded version of the real-time streaming content (such as HDTV streaming content), wherein the streaming content includes a content element that is targeted for the demographic information (see Para 73; Para 93); decode, using the decoder, the encoded version of the real-time streaming content to produce a decoded streaming content including the content element (see Para 65); and cause display, on the display device, of the decoded streaming content including the content element (see Para 65; then display the streaming program including advertisement on a television device).
The amendment such as “…causing the subscription service to determine that transcoding the content element for inserting in the real-time media stream is realizable without causing delay in delivering the real-time media stream to the client device, wherein an alternative content element is available to insert in the real- time media stream when transcoding the content element would cause delay in delivering the real-time media stream to the client device” is also contained in claim 1, thus is rejected based on the same grounds as set forth for claim 1.

Regarding Claims 15, Sheehan further discloses the content element includes an advertisement selected based on the demographic information of the user and a geographic region of the client device (see Para 27; Para 100).

Regarding Claim 16, Sheehan discloses a method comprising receiving, from a client device, a request to subscribe to a real-time content stream (see Para 106), wherein the real-time content stream includes one or more splice points, and wherein the one or more splice points are associated with positions in the content stream and indicate cue-in or cue-out points (see Para 11-13; Para 66; Para 79; Para 93); augmenting multiple ordered signals of a process to subscribe the client device to the real-time content stream, wherein augmenting the multiple ordered signals includes receiving a set of features of a user associated with the client device (see Para 9-10; Para 22; Para 93; Para 97; Para 105); selecting a content element configured for insertion in the real-time content stream based on the set of features; inserting the content element relative to the cue-in or cue-out points of the real-time content stream to thereby produce a modified content stream; and communicating the modified content stream to the client device (see Para 64; Para 93; Para 100).
The amendment such as “…determining that transcoding the content element for inserting in the real-time media stream is realizable without causing delay in delivering the real-time media stream to the client device, wherein an alternative content element is available to insert in the real-time media stream when transcoding the content element would cause delay in delivering the real-time media stream to the client device; transcoding the content element for subscribing the client device to the control channel” is also contained in claim 1, thus is rejected based on the same grounds as set forth for claim 1.

Regarding Claims 17, Sheehan discloses augmenting the multiple ordered signals comprises issuing a request to an advertisement service for advertisement content (see Para 27; such as an instruction for an advertisement replacement); in response to the request to the advertisement service, receiving the selected content element including an advertisement (see Para 27; Para 99-100; Para 105-106); Sheehan in view of Barnes  would disclose and render storing the transcoded content element on a cache storage for insertion in real-time media streams to be obvious (Barnes: see Col 9 lines 41-67).

Regarding Claims 18, Sheehan in view of Barnes would disclose and render augmenting the multiple ordered signals comprises upon subscribing another client device to the control channel for the real-time content stream, retrieving the content element from the cache storage; and inserting the content element in the real-time content stream for the other client device to be obvious (see Sheehan: Para 27; Para 99-100; Para 105-106; Barnes: see Col 9 lines 41-67).

Regarding Claims 19, Sheehan discloses determining that the advertisement service should be done within a time window (see Para 79); therefore, it would be obvious to include if it is unable to timely select, transcode, or insert a first content element in the real-time content stream prior to a threshold event such as the defined time window; and selecting a second content element such as a default asset for insertion in the real-time content stream in lieu of the first content element.

Regarding Claims 20, Sheehan further discloses the first content element is targeted for the user, and wherein the second content element is a generic content element that is not targeted for the user (see Para 22; Para 99-100; Para 105-106; such as first insertion spot for restricted asset, i.e., targeted asset and second insertion spot for unrestricted asset, i.e., a generic content element).

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
6.	Claim 1-5 and 7-20 are rejected.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426